Case 1:19-cv-11091-WGY Document1 Filed 05/10/19 Page 1 of 12

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case FILED
iN CLERKS UFrriLe

UNITED SMe DISTRICT COURT
mig HAY 10 PH Lede

U.S. DISTRICT COURPIStrict of
DISTRICT OF MASS.

Division

Case No.

(to be filled in Bi the Clerk's Office)

 

Jtwome Almonoy
Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)
-V-

Jury Trial: (check one) []Yes [] No

—_ Opn Headguduttrcs
Senden)

(Write the full name of each defendant who is being sued. If the

names of all the defendants cannot fit in the space above, please

write “see attached” in the space and attach an additional page

with the full list of names.)

Nee” ee Ne Ne es eS

COMPLAINT FOR A CIVIL CASE

I. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.
Name ; Se VD. me Fier AONOV _ a=
Street Address 2e Long Poncl Rog
City and County Pl y NOU eeepc reenact
State and Zip Code MA,023l00
Telephone Number es

E-mail Address

B. The Defendant(s)
Provide the information below for each defendant named in the complaint, whether the defendant is an

individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (ifknown). Attach additional pages if needed.

Page | of 5
Case 1:19-cv-11091-WGY

 

Document 1 Filed 05/10/19 Page 2 of 12

  

 

 

 

 

Lt: on .
wt < 4
we te! y
<
ST hte oper ~ .
Woon. iy
a | 4
“3 wee
_ on - ~ - tp
oe cee ano “ _
aos = ssa -_ — oa ce :
1
a

 

 

 
Case 1:19-cv-11091-WGY Document1 Filed 05/10/19 Page 3 of 12

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

Defendant No. |

 

 

 

 

 

Name _Sprnt Heaclquarters

Job or Title (if known) Sprw VY Lega Comp ig inf? eo De pei utn mitirt
Street Addtess “U200_ SB Parkicnu -
City and County _Ovetclancl Wurk 7
State and Zip Code es sp (op 25 | -

Telephone Number
E-mail Address (if known)

 

Defendant No. 2
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number

 

E-mail Address (if known)

Defendant No. 3
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

 

 

Defendant No. 4
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

 

 

 

 

 

Page 2 of 5
Case 1:19-cv-11091-WGY Document 1 Filed 05/10/19 Page 4 of 12

 

 

 
Case 1:19-cv-11091-WGY Document1 Filed 05/10/19 Page 5 of 12

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

II.

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)

[_] Federal question Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

* AH ae, 14.0 f thé dDéecléeereck to of right > i AE
* Fouuurteen, Amentimein 40 +e United Sicctes re aero
& Fourth Amendiment tothe Wnvredl HateS Consrturrov -

 

B. If the Basis for Jurisdiction Is Diversity of Citizenship

 

I. The Plaintiff(s)
a. If the plaintiff is an individual
The plaintiff, (name) Je “ome fd monor , is a citizen of the

 

State of trame) — LUASSAChuSeatS

 

b. If the plaintiff is a corporation
The plaintiff, (name) _§ sarin Heaclgu cuter. ___- is incorporated
under the laws of the State of (name) a sear hiske#kS lk

and has its principal place of business in the State of (name)

Kansas

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

2. The Defendant(s)

a. If the defendant is an individual
The defendant, (name) / es is a citizen of
the State of (name) . Or isa citizen of

(foreign nation)

Page 3 of 5
Case 1:19-cv-11091-WGY Document 1 Filed 05/10/19 Page 6 of 12

 

   

      

    

   

: + x : -
Z ay of no =
ee
et . Lope
mee me) — tte eee Ls
: : . :
oe. ‘
i
. oe . e - .
= : te

 
Case 1:19-cv-11091-WGY Document1 Filed 05/10/19 Page 7 of 12

Pro Se | (Rev. 12/16) Complaint for a Civil Case

b. If the defendant is a corporation
The defendant, (name) ee , is incorporated under
the laws of the State of (name) _,and has its

 

principal place of business in the State of (name)

 

Or is incorporated under the laws of (foreign nation) ;

 

and has its principal place of business in (name)

 

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (explain):

BGS milion Dovtews fy Hhe winlodion of mur rwGity »
II. Statement of Claim .

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed. eeilie e
8s 1/ A py” = : ‘ s eC fT (
» August 10,2012, Shortly adter WtO0pm wor reque s| 10 a - in pees c _
Treoser Kali) where no~unswer from Sprit, Then Arter pectentis C us Wi 201
i . i . oer 1 ” < Vive CD, bi i ~ lPP
officer Kali treleéehont Ser ivtt with The requ Sf to The Oprivet Lege Sap 1a saree
; . ‘ ; st Ly “(I ) Suber bf ie informcc+w i) i cea Cle Ll cetisl
Deptuetment (Spx wwtteawkgucute! ) — “ i Loe? iy
eal f : 7 " : f “ . et nee” * > j Eri Cn OCG Kh
FeCOICA S with Cel Srt€ wihovmid ton (eit tHe past Bey on (3) ritaatt “ a
“Errormrcehion PCMID (loth Fhe PAST Fourteen Dat) | esas
TV. Reticr LAMAR (SEE AAC Acllct enc PAGE)).-« rage #4)

    

 

 

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or

punitive money damages. i Ur, Alvaro” ASKS the Courts tO orcker- Sprit Heookucuters
+o Pay BES milion Dy thew breath of pracy Theic aLk wns Mave Ounrel
Continue tohcewe ren wovicd ConSequente> 1 mq Gj to the ue ee
Qvol mu Founily wre par@ble hor tge. Damage in the form of : fi renee
Mun 5 tindhonal Sess; mental denta) dat medical C&G redechon 5
Aefamation of Chavactec 5 and Stupenclous Gnowts of Paw Ane

Subh ering (CSE Attach AcleliHo nce page... » PAGE #2.)), age 4of's
Case 1:19-cv-11091-WGY Document1 Filed 05/10/19 Page 8 of 12

111. Statement of Claim pane. #4).

 

Miso ( (4) PreuS ma batotion cf mobile Aneel ps Lotation)" A SSoricetert

 

With My Ainpnne umber. Sonat Dict not repondl. Twoper Katif

 

Teleononedt Spyiwet Aphis "a, A rege SF for the PICiSé. Logon

 

 

rsh the, sessile device utilizing Clubal Positioning Systeu(APS).

ThiS. ye. without A Lent thet ons nut pre Scutea to

 

sm Ok _twithyat Auf. peaaaiSSion Puy the. phone owner (Ur Annan

 

Sie hi ultuacilit On thew Own piel a the ven ol pavited

 

Low rus adienngit with the: | ‘eal Fane Ladle Quel Longitatt

 

CoowlivateS GF the aban of the. Cell-phone, of lr Annie

 

Attnuigh tty Lond pang Shedd r On Citl thik Eyeing , Where:

 

HCPL a desi tVEc consicleredl Dbiaur wd, A_whuotixt to piawille 4D

 

Sprit Cina Sonint Lil {ual I On theic oy. Cov Sint teak +h€,

 

Dh, OMe Me, 1 aapatt ‘pecuniSSio 40 Quit uct Arh wotownaction

 

 

knee be. Mecterf TI Bought anal oatsecseal A Cel-phnned 40
Communifate with rec (rst ty § ftv) nit tp Share. Cas

 

 

Detail information nlucl Wnt hts whertibputs with the Governnaceit Ss
Qual “Heit Fh never Git pay Cedi Camier permiSSion 4p Shire

 

Mn Lecetin indorrittin with) Qripne, AS. inftual Ung Lacw putortputeit

 

 

Spr ave Comer ra pint Mau hone Wl aw ol lly Lwithpiot A

 

J
Lunrecuint” pre yuted +A) them bi bieres Spot neuer ever ASE

 

OW anssatitan if hate did Quel ya hot a pernaiSSion fiw

 

He Olduntith ly. Siapany Bud Hetty Violated haut | pravoicy rigint .

 

willie uy +p panwole intownadion i = oli nok Lutust ind ee 40

 

i
beagle echunliod the Sete 0 ure_of Awekton Quail the Common-

 

Lorain DA'‘S olfice na AciLrow ledge weet On Ha & Corrupted

 

A+ Ord wiSCond uct Behovior Fe Seniat $ Law sybticnenctett,

 

 

 

ThiS violation of my privacy Wot only buppen tO me it happenrS
Case 1:19-cv-11091-WGY Document1 Filed 05/10/19 Page 9 of 12

 

 
 

+0 pone. peoole Live, mew Souiety fow Ont Gama
Lie trtebent iX foeinly Law Sues do tO prudug issues Ord Now. Bort
Hee, dicl +e, Same Lutte the fovdbecind of het pléint FE, ad

 

 

petit no AC nouledae, ment of the pliwnti LE E akibeabaae pL Ror wat
VOL Lal “Conseutt £ Oct Win +o A ve out the pl wt fe

 

_ Cede plnunt, wlienatitioe/| Laleiton Chere, Hh bly ee stort Sorwef tb uwadfley
3 piace Wl a A Prwicte Wont incre the pink bt § laid Guthaeay resicle
_ Ad te time. Where, Sprint Vidlited nou glat tp privacy bag urd ind mauolone

 

Lutuacurtle Sy a’ permi Sinz of Uv. “Anoror the alaintifl Ai: steal Soret

 

Dap watt See Li diy (onieut Bebé awilirt A- phore. videoadd
Lorain of Ketoalt rat DD rot elon 4p thenal \pvvet), Bult Beli to the,
| plant? . Alo vidletenl the FowAth Jvepssbinntaals Fuidbedd, ee an 40

 

 

aie Luniterl co Coa Strtuchina and Articte |4.of+he Decluctn pf riglits

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:19-cv-11091-WEY Dotliment A” Aed ob/Lor19 Page 10 of 12

 

eae blighat on the Oct ak se chulterl w ee wna _

 

 

 

le seb Loswa4 QuzA On Laeing (5 eats ob my Life as a:

 

 

Pree-min atts Hay Heuailes = hope, +0 seal §  waulioia®
W_1eStetbictr /

 

 

 

LD nice DawineS um hope. - td rECOWw) nelle:

 

 

1 o88 oF pinperty |

Jewelny puninustsing to _* (00, 00D

 

© Tail elated ex penis pl alot € 6,522.07.

 

-€ 10,000 iv toss of resiclence..

 

 

ot GI hope. + recieve €25 million ty Cased ueudtical

 

Downie. S Foun mil ely Sevtcal wmomtawt Lefe Event Wwtt,

 

wi family ard Chilelven thet Cow newer be vedere :

 

 

Thy. ih of my Son who it now Bix
° eu ET) :

 

 

   

 

nd laughter who _is

  

NW) SEVEn .

 

Fit Gepl, Fw coat, tw St days ok Sal, misseal

 

bout amily reins anal holiclays.

 

 

Fuether Seton

 

 

Wet Svinered anel labelect muy rep tation Gordl nome,

 

my tawlly's DCW though mnisrepresewtotinn o£ me_anal /

 

iets oF Hip aps related to aly Lunncsfrel aweth Of

 

Whith , Land miu} fawatliy will Re Fer Linked due +0

 

he pervisivene’S curl Immortal ty of ovline detn.

 

 

 
Case 1:19-cv-11091-WGY Document1 Filed 05/10/19 Page 11 of 12

 

CW te i “in Lundy but not

 

 

— \iwited +p :

 

2 lion, Fo Owl resiclente. Seawthes.

 

* Smllion “By pecorvil onek buSsinelS / werk relecton EO Ss
4)

e © 5 million, for SCw0l Sota ana home. Lives of nay

Miley

 

 

 

 

 

 

 

ian atees de. :

. \ inf, Mati.

 

oA Cofee odelicton .

 

 

° Chronic. in Somnia (due to Stucco Stress).
° Ualinutrition

 

=

E Len

 

“in noi and Lov ru fic my 4 andl nau fouraly) cf Safety Lp

 

inn (Ree Antal ict { Slegonest Nights .

mt (tse

 

 

 

*PSycholowwal Ano ahuStolegi cel wen euncl tear Freth needling

4 be puced wp Adm Stabe Sareanton fr own ¢
4, Deni of reen sal baujlt On by false. cul lequhins prs

oo

g
(CALL CMA

thé.

 

SWE) thon fh ties quit.

 

° Menteil Stress vel leckeol +p a previous posots.

 

* + tube th
Gnd pny Children's conta,

  

 

 

 

 

 

 

 

 
Case 1:19-cv-11091-WGY Document1 Filed 05/10/19 Page 12 of 12

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

V. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney
I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be

served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: Sh LL aug _—

Signature of Plaintiff < en A. Gao
Printed Name of Plaintiff Jeénm eC Adimonor

B. For Attorneys

Date of signing: S01 [Lb f G

fi)
Signature of Attorney be iy ty s
Printed Name of Attorney /W Je

Bar Number

Name of Law Firm

 

 

«

sireet Address Ab long Dntl Rogol
State and Zip Code ), re
Telephone Number

E-mail Address

 

 

Page 5 of 5
